DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: Yamaguchi et al (US 2020/0131999), Chu et al (US 2018/0135572), Yoshida et al (US 2018/0058399) and Ooki (US 10,539,103) teach an airflow control valve in an intake that can produce a tumble or swirl flow.  Terunuma (US 2019/0360389) teaches a tumble generation valve in an intake port.  The prior art does not teach nor render obvious an intake air flow control valve having a rotary shaft and provided in an intake passage to be rotatable about the rotary shaft, a housing portion configured to house the intake air flow control valve, a swirl opening arranged at a first side in a rotation direction of the intake air flow control valve, a tumble opening arranged at a second side in the rotation direction of the intake air flow control valve, the swirl opening provided at one end of the intake air flow control valve and a portion between an inner surface of the intake passage and the intake air flow control valve, the tumble opening being provided at the other of the other of the intake air flow control valve and the portion between the inner surface of the intake passage and the intake air flow control valve, the intake air flow control valve rotating to achieve a switching between a swirl state where the swirl opening is opened and a tumble state where the tumble opening is opened as recited in independent claims 1 and a first intake air flow generating opening and a second intake air flow generating opening on the intake air flow control valve that switches between a first and second air flow state as recited in independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747